Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 30, 2015

The Court of Appeals hereby passes the following order:

A15A0813. JACKSON v. BOLES.

       This appeal was docketed in this Court on December 23, 2014, making the
appellant’s enumerations of error and brief due January 12, 2015. Court of Appeals
Rule 22 (a), 23 (a). On June 11, 2015, this Court ordered the appellant to file his
enumeration of errors and brief within ten days of the date of the order. Because the
appellant failed to comply with this Court’s rules and the order of June 11, 2015, this
appeal is deemed abandoned and is hereby DISMISSED. Court of Appeals Rule 23
(a).

                                        Court of Appeals of the State of Georgia
                                                                             07/30/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.